Title: To James Madison from John Mason, 14 July 1808
From: Mason, John
To: Madison, James



Dear Sir
Geo Town 14 July 1808

I enclose you your note for $500 Paid at the Bank of Columbia on the 30th. Ulto. by your Check on the office of Disct: and Deposit then sent me, for that purpose, as also your acct: with me on the Transaction of your Discts. at sd. Bank, on notes endorsed by me, stated, for Your Information, from the beginning; Balc. due me, the last discount only, $ 4 75/100.
The result of this negotiation is, that I credit Colo. Munroe with $1260 Paid me by you, on his acct. as on the 4 April 1804, the day on which the note you first gave me became due.  With very great Respect I have the honour to be Sir Your mo ob Serv

J. Mason

